ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_06_EN.txt. 524

DISSENTING OPINION OF JUDGE DE CASTRO
[Translation ]

To my regret, I have not been able to vote with the majority of the
Court. In view of the practically identical nature of the present case and
the case concerning Nuclear Tests (Australia v. France), at this stage of
the proceedings, I feel justified in referring the reader to the reasoning
set forth in the dissenting opinion I have appended to the Judgment
delivered in that parallel case.

(Signed) F. DE CASTRO.

71
